I bring you greetings from the
people of the Fiji Islands.
On their behalf, I also convey our warm
congratulations to you, Mr. President, along with the
pledge of my delegation to support you and to closely
cooperate with you in ensuring the success of this
session.
To the Secretary-General, I would like to express
the sincere gratitude of the people of Fiji for all that the
United Nations family is doing every day, in every part
of the globe, to bring relief to those in need, and to
promote peace, security and development.
I would like to take this opportunity to warmly
welcome our neighbour and close friend, Tuvalu, as the
newest Member of the United Nations. Fiji is very
proud to see the flag of this very important Pacific
island country taking its place alongside the other 188
Members of the United Nations. We look forward to
the admission in the future of more Pacific island
States.
I address the Assembly today on behalf of the
Interim Administration in Fiji, which I have been
entrusted by our President to lead.
In the wake of the coup d'Ètat in my country on
19 May this year, and the political crisis it triggered,
my Interim Administration has two very important
tasks to undertake within the two-year time frame we
have set for ourselves.
First, it is to return Fiji to constitutional
democracy and, secondly, it is to stabilize our economy
and to lay the foundation for a return to sustained
growth and expansion with increased investment.
I would like to take this opportunity to thank all
those Governments who have shown sympathy and
understanding, who recognize the complexities of the
situation in Fiji as a multi-ethnic and multi-cultural
society, and who readily accept that solutions to the
present political crisis can be developed within Fiji, by
the people of Fiji themselves, without external
interference in any form.
With the end of the cold war and of the dual
division it created in world order, it would seem that a
2

new form of imperialism has emerged along with its
twin-brother, neo-colonialism. As if the corrosive
influence and impact of their mass culture of
consumerism and materialism are not enough, this new
form of domination is being propagated by the purists
of the liberal democracies, in the name of good
governance, human rights, accountability and
transparency. In themselves, these are important
general standards to ensure the integrity of the system
of Government in a country, and the just and fair
treatment of its citizens. But what is of concern is that
we are being told to apply these standards and values
of liberal democracy strictly according to their
standards, without regard for the particular or complex
circumstances in each country.
Our concern is that some of the fundamental
principles upon which this unique world Organization
was founded 55 years ago are being eroded and
violated  the principles of respect for national
sovereignty and of non-interference in the internal
affairs of an independent State.
We appreciate that we now live in a closely inter-
linked global community, and we are all part of one
humankind; we are children of one divine Creator. We
must, therefore, be concerned about each other, about
our common well being, and common basic standards
of rights and freedoms.
This, however, does not give a country the right
to impose on another, its standards of democratic
governance and what it perceives or considers to be
right and acceptable.
If, within each of our countries, we believe and
accept that civilized behaviour among the citizenry can
only be one based on mutual respect, mutual
understanding, and a willingness to assist and support
each other, why is it that some countries today should
think that these rules of civilized and respectful
behaviour within a country, should not apply in their
dealings with other members of the international
community of nations.
I have raised this point not only because we here
at the United Nations should be ever watchful of this
disturbing negative trend, but also to remind my own
country's friends and neighbours that stridency of
political rhetoric, smart sanctions and threats of more
sanctions will not really assist us in bringing about a
speedy and amicable resolution to our political
situation. In fact, the very opposite is true; they have
only served to harden attitudes of one community
against the other. I, therefore, make a plea to Members
of the United Nations to show greater understanding of,
and sensitivity to, the complexities of the situation in
Fiji.
We are a country of many communities and many
cultures. All have contributed to Fiji's development.
We have all accepted each other as citizens and as
communities, and Fiji is our common and permanent
home.
But we also have peculiar features, which bear
directly on inter-communal relationships within our
society.
We have a total population of around 800,000.
Indigenous Fijians and Rotumans make up 52 per cent
and are growing at 1.8 per cent every year. The second
major ethnic group is our Indian community. They
make up 43 per cent of the population, but with a low
birth rate and emigration, this is continuing to decrease
at 0.3 per cent each year. The other communities in Fiji
are Europeans, Chinese and Pacific Islanders.
Ethnicity is only one basis of distinction and
difference in Fiji. Then there is land ownership. The
indigenous Fijians and Rotumans own, by custom, 84
per cent of all land in Fiji. Much of the best of this,
however, is on lease for various purposes, residential,
commercial and agricultural, and more than 60 per cent
of the tenants are members of our Indian community.
Most of the agricultural leases are sugar cane farming
leases, and more than 75 per cent of these are held by
Indian tenants, and most of these tenants have lived on
their leased land for three generations.
In our urban areas, the situation is the reverse.
The majority of property owners, of businesses, of
those in the professions, of those working for a regular
income, are non-Fijians and mostly Indians.
In religion, more than 57 per cent of the
population, the indigenous Fijians and Rotumans, and
the other minority communities, are mostly Christians.
On the other hand, the remaining 43 per cent, the
members of the Indian community mostly belong to the
Hindu, Muslim and other faiths.
Then there are our culture and value systems.
Indigenous Fijians and Rotumans have a hierarchical
social structure. Traditional hereditary chiefs and
commoners alike have their place and role in society
and are bound together by reciprocal obligations of
3

loyalty, obedience, and of sharing with, and caring for,
each other and everyone in the community. Fijians
value their democratic rights as individuals, but as a
community they know their place in their traditional
society.
In our Indian and other communities people are
much more individually based. There is, therefore, a
greater consciousness of and emphasis on individual
rights and freedoms  the right to equality, the
importance of education, success in professional life
and the security of property rights.
We all live together side by side in Fiji, yet we
remain apart, separated by our ethnicity, religion,
cultural differences and value systems. We
communicate with each other, not through the
languages of our communities, but through the English
language. With regard to our general standards of
living, even though indigenous Fijians and Rotumans
own 84 per cent of the land in Fiji, they have, on
average, the lowest level of household income, and
they also lag well behind the other communities in
almost every aspect of life in a rapidly expanding
market-based economy.
I have explained all this to highlight the delicate
and sensitive nature of our multi-ethnic and
multicultural society in Fiji. The crux of our political
crisis in Fiji is that the indigenous Fijian and Rotuman
communities felt threatened by certain policies which
the non-indigenous leadership of the People's Coalition
Government had implemented following their decisive
victory in our national elections in May 1999. It was
this fear and anxiety about their future as the world's
only indigenous Fijian and Rotuman community of just
over 420,000 people that led to mass demonstrations
and ultimately the coup d'Ètat on 19 May this year. It
also manifested itself in the mass looting of shops, the
destruction of property and threats to people and their
families. Unfortunately, and tragically, the victims
were mainly members of our Indian community.
It was in this serious and deteriorating law and
order situation that the Fiji military forces responded to
a request from our police to take direct control of law
and order and the protection of citizens. To facilitate
this, on 29 May the Fiji military forces abrogated our
1997 Constitution.
However, as the civilian interim Administration,
we have ourselves taken over from the army, and, as I
have said, we are firmly committed to returning Fiji to
constitutional parliamentary democracy. We intend to
promulgate a new constitution in August next year.
General elections will then follow within 12 months.
The new constitution is to be prepared by a constitution
commission, which we shall appoint early next month.
It will be representative of all our communities and
will consult widely throughout the country, giving the
public at large every opportunity to submit their advice
and recommendations on the new constitution.
I should also mention a new initiative I have
taken to deal with the inter-ethnic crisis in Fiji: the
establishment of a Ministry of National Reconciliation
and Unity, together with a Council for National
Reconciliation and Unity. It is my sincere hope that the
Council will bring together the representatives of the
various communities in our rich, multicultural society,
as well as representatives of the various sections of the
wider community, including employers, trade unions
and civil society, to discuss and make
recommendations on various ways by which we can
promote greater intercommunal understanding and
cooperation.
What we have realized is that it is not enough
simply to focus attention on the constitution as the
framework for our different communities in Fiji to live
together peacefully and harmoniously. We need to do
more. We have to build and reinforce foundations for
living together in all aspects of our lives in our multi-
ethnic and multicultural society. We are making good
progress in education, and proposals are now under
consideration to broaden the curriculum in schools to
include compulsory study of the Fijian language, Fijian
culture and the ethno-history and ethno-geography of
Fiji. We also need to encourage and promote more
social interaction and cohesion at the neighbourhood
and community level. Most important, it is my sincere
hope that the Council for National Reconciliation and
Unity will develop a consensus on national leadership
and power-sharing in Fiji. I believe sincerely that the
most enduring foundation for unity in Fiji is one that is
built in a spirit of give and take, of justice and fairness
for all and of responsibility for one another.
Very recently the United Nations launched a
Decade, from January 1995 to December 2004, on the
theme, Indigenous people: a new partnership, which
seeks the formation of new relationships, founded on
mutual respect and understanding between indigenous
peoples and States and the United Nations. In the
context of Fiji, what we hope to build is a new
4

partnership between the indigenous Fijian and
Rotuman communities and the other communities, as
the basis of living together in our multi-ethnic and
multicultural society in the twenty-first century.
I again assure the international community that
within the two years of our transitional Administration
we shall return Fiji to constitutional democracy. A new
constitution will address the concerns of indigenous
Fijians and Rotumans about their future. At the same
time, however, it will also maintain and protect the
equal fundamental rights and freedoms of all citizens
and groups, without distinction on the basis of
ethnicity, religion, culture, gender, or economic and
social status.
Indeed, as the interim Prime Minister in the
transitional Administration in Fiji, I am committed to
building a united Fiji with a multi-ethnic and
multicultural society in which all the different
communities can live together in peace, harmony and
prosperity, in which the aspirations of the Fijians and
Rotumans are realized and the paramountcy of their
interests is secure and in which the provision of
important social services, such as education and health,
to all our communities is a priority, so that the quality
of life and standard of living of all our people are
continuously improving.
Fiji commends and supports the Brahimi report
(A/55/305) on peacekeeping. It is a timely and
thoughtful report which, if implemented, will
considerably enhance the ability of the United Nations
to carry out its peacekeeping tasks. With regard to
Fiji's continuing participation in United Nations
peacekeeping activities, I am pleased to confirm our
positive response to the Secretary-General's request for
a further increase in our troops serving in the United
Nations Interim Force in Lebanon. In that connection, I
commend the efforts of all those involved in the
Middle East peace process. Fiji earnestly hopes that the
negotiations will be successful in resolving
longstanding differences and bring about long-term
peace in the region.
We in Fiji have been greatly inspired by the
positive developments on the Korean peninsula, with
the growing rapprochement between the South and the
North. We express the hope that the same spirit of
goodwill and readiness to enter into dialogue will also
spread to the great country of China, between the
People's Republic of China and Taiwan. With regard to
the very important country of Japan, I reaffirm Fiji's
support for Japan's admission as a permanent member
of the Security Council.
The Secretary-General's report (A/54/2000), We
the Peoples has inspired the entire United Nations
community with its vision of a more humane and more
holistic future for our children and our world. We agree
entirely that the United Nations should focus not just
on the relationship between and among States, but,
increasingly, on the well-being and development of the
peoples of this world.
Once again, I extend my congratulations to you,
Mr. President, and best wishes for a successful
Millennium Assembly.





